In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________
No. 20-2361
UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                                v.

LYNARD JOINER,
                                              Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
                    Central District of Illinois.
          No. 16-cr-30016 — Sue E. Myerscough, Judge.
                    ____________________

  ARGUED JANUARY 26, 2021 — DECIDED FEBRUARY 23, 2021
               ____________________

   Before SYKES, Chief Judge, and EASTERBROOK and KIRSCH,
Circuit Judges.
    KIRSCH, Circuit Judge. Lynard Joiner appeals the district
court’s denial of his motion for compassionate release under
18 U.S.C. § 3582(c)(1)(A). On appeal, he raises one issue:
whether the district court procedurally erred by not speciﬁ-
cally addressing his argument that his skin color “elevates
his risk from COVID-19.” In the district court, Joiner sup-
ported this contention by citing to three articles discussing
2                                                 No. 20-2361

disparities in health care outcomes based on race. Those arti-
cles, however, pointed to a multitude of societal factors that
are not relevant to Joiner’s individual situation in federal
prison. Extrapolating direct relevance to Joiner’s situation
requires leaps of logic that do not necessarily follow from
the broad societal information he presented. Without any
factual basis tying these broader societal concerns to Joiner’s
individual situation, the district court was not required to
address the argument. Thus, because the district court did
not procedurally err, we aﬃrm.
                              I.
    Joiner is a 31-year-old federal prisoner serving an eight-
year sentence at U.S. Penitentiary Marion for possession of
cocaine base with the intent to distribute. See 21 U.S.C. §
841(a)(1), (b)(1)(C). In July 2020, amid the COVID-19 pan-
demic, Joiner moved for compassionate release under 18
U.S.C. § 3582(c)(1)(A). He oﬀered three “extraordinary and
compelling reasons,” § 3582(c)(1)(A)(i), for release: self-
reported hypertension, a body mass index of 28.9 (the
“overweight” category), and his skin color (“brown”), which
he says is “seen as ‘black.’” For his third point, he argued
that Black Americans have disproportionately suﬀered from
COVID-19, not because of “weak biology,” but because “so-
ciety has put them in worse positions.” He cited an article
from the Centers for Disease Control and Prevention to ar-
gue that Black people in the United States face a higher risk
of hospitalization and death from COVID-19. He also relied
on two other articles to contend that, even though skin color
should not aﬀect health outcomes from infectious diseases,
“our society” delivers subpar health care to “people with
No. 20-2361                                                 3

black skin,” even when controlling for class, comorbidities,
and access to health insurance.
    The government opposed the motion. It argued that Join-
er failed to exhaust his administrative remedies. See §
3582(c)(1)(A). (It does not press this argument on appeal.) On
the merits, it contended that Joiner’s medical records did not
contain evidence of hypertension and, according to the CDC,
his body mass index did not place him at “high risk” for se-
vere COVID-19 complications. The government did not re-
spond to Joiner’s society-wide racial disparities argument.
    The district court ruled that Joiner did not present ex-
traordinary and compelling reasons for release. While ob-
serving that Joiner’s prison had thirteen conﬁrmed COVID-
19 cases, it concluded that Joiner did not show that he was at
an elevated risk for severe complications from the virus be-
cause he was relatively young, he had no documented hy-
pertension, and his body mass index was not an increased
risk factor, per CDC guidance. The court did not comment
on Joiner’s argument that based on societal factors Black
Americans have disproportionately been aﬀected by the vi-
rus.
                             II.
    Under 18 U.S.C. § 3582(c)(1)(A)(i), a district court may
grant an inmate’s request for early release based on “ex-
traordinary and compelling reasons,” provided that the in-
mate ﬁrst submits a request to the Bureau of Prisons. Unit-ed
States v. Gunn, 980 F.3d 1178, 1179, 1181 (7th Cir. 2020). The
exhaustion requirement is mandatory when properly in-
voked. United States v. Sanford, 986 F.3d 779, 780 (7th Cir.
2021). But because the requirement is non-jurisdictional, the
4                                                           No. 20-2361

government loses the beneﬁt of this aﬃrmative defense
when, as here, it does not press the defense on appeal. Id. at
782.
    Joiner maintains that the district court procedurally erred
when it silently passed over his third contention for re-
lease—that his skin color elevated his risk of complications
from COVID-19. For purposes of this appeal, the parties
have assumed that we review this contention of procedural
error under the same standard that we use when a party as-
serts a procedural error in sentencing. See United States v.
Cunningham, 429 F.3d 673, 679 (7th Cir. 2005). 1 Cunning-
ham requires a court to address each of the movant’s princi-
pal arguments, unless they are “too weak to require discus-
sion” or “without factual foundation.” United States v.
Rosales, 813 F.3d 634, 637 (7th Cir. 2016). Under this stand-
ard, to re-quire discussion the arguments must be “individ-
ualized to the facts” of the movant’s case. See United States
v. Hancock, 825 F.3d 340, 344 (7th Cir. 2016).
    Under Cunningham, the district court did not procedur-
ally err in silently passing over Joiner’s argument. First, Join-
er contended, citing a CDC article, that COVID-19 has
caused “a disproportionate burden of illness and death
among racial and ethnic minority groups.” That dispropor-
tionate burden, the article states, may stem from societal liv-
ing and working conditions among racial and ethnic mi-
nority groups, including that minorities may more com-

    1 We do not decide that we must always review claims of procedural
error from denials of motions for compassionate release under the same
standard as claims of procedural error at sentencing. See, e.g., Gunn, 980
F.3d at 1181 (suggesting deferential review of district court orders decid-
ing motions for compassionate release).
No. 20-2361                                                    5

monly live in densely populated areas, farther from medical
care, and work in essential businesses that have remained
open during the pandemic. This article, which discusses the
disparity in terms of societal living and working conditions
among minority groups, does not provide a factual founda-
tion for the argument that Black federal prisoners are at
higher risk of severe COVID-19 complications than prisoners
of other races. As such, the court did not need to address
Joiner’s contention.
    Second, Joiner did not submit evidence that his per-
ceived skin color renders him especially vulnerable to the
virus in prison or at Marion. He concedes that his skin color
does not make him more biologically susceptible to COVID-
19. Rather, he assumes that the community data that he cites
about racial disparities in health care, infections, hospitaliza-
tion, and deaths from COVID-19 are mirrored at Marion. But
in the district court he oﬀered no evidence to support this
assumption. Likewise, on appeal, he could not point to any
evidence or data on COVID-19 susceptibility or outcome
disparities in prison based on race. Broadly, Joiner’s assump-
tion ignores that variables in the community that might
aﬀect COVID-19 susceptibility and outcomes may not vary
in prison. In prison, inmates generally live and work in the
same environment, and they receive health care in the same
setting. Moreover, medical providers to federal prisons are
subject to legal constraints and obligations that may not ap-
ply to providers in the community. None of Joiner’s materi-
als acknowledged or discussed these diﬀerences. Without
any data or a factual foundation connecting generalized so-
cietal disparities in health care susceptibility or outcome to
Joiner’s individualized circumstances at Marion (or even
6                                                 No. 20-2361

federal prisons generally), the district court was not required
to discuss Joiner’s racial disparity argument.
    In reply, Joiner argues that prison health care is not en-
tirely independent of society. Prisons hire workers from the
community, and from there, he argues, they may bring to
the prison their racial biases in delivering care. But, as dis-
cussed, by relying on generalized evidence of broad societal
concerns, Joiner did not provide the court with any basis to
make that determination, and therefore, the district court
was not required to address this argument.
    Nothing prevented the district court from pointing out
that Joiner did not furnish evidence connecting his societal
disparities arguments to his individual situation in prison.
But such statement was not needed “for meaningful appel-
late review.” Gall v. United States, 552 U.S. 38, 50 (2007). By
discussing the two issues that Joiner did develop (his self-
reported hypertension and body mass index), the court ade-
quately explained why Joiner did not present extraordinary
and compelling reasons for release. See United States v.
Castaldi, 743 F.3d 589, 595 (7th Cir. 2014) (“[T]he district
judge made his thinking clear enough.”).
    Finally, Joiner argues that the government has waived its
substantive arguments relating to how racial disparities in
health care should be interpreted in this case. He correctly
observes that in the district court the government did not
counter Joiner’s racial-disparity argument. But if the district
court did not need to respond to the argument as factually
unfounded, neither did the government. In any event, the
government responded to Joiner’s procedural challenge at its
earliest opportunity—on appeal where Joiner ﬁrst raised it.
Cf. Prop. & Cas. Ins. v. Cent. Nat’l Ins. Co. of Omaha, 936
No. 20-2361                                                7

F.2d 319, 323 n.7 (7th Cir. 1991) (no waiver when party had
ﬁrst opportunity to brief an issue on appeal). Thus, the gov-
ernment did not waive its argument.
                                                AFFIRMED.